United States Court of Appeals
                     For the First Circuit


No. 21-1212

                       DAVID GULDSETH, MD,

                      Plaintiff, Appellant,

                               v.

    FAMILY MEDICINE ASSOCIATES LLC; GREGORY BAZYLEWICZ, MD,

                     Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

        [Hon. Allison D. Burroughs, U.S. District Judge]


                             Before

                      Barron, Chief Judge,
              Thompson and Howard, Circuit Judges.


     Keith L. Sachs, with whom DDSK Law was on brief, for
appellant.
     Guy P. Tully, with whom Jackson Lewis P.C. was on brief, for
appellees.


                         August 16, 2022
          THOMPSON, Circuit Judge.      Today's case illustrates the

reason why the age-old adage "get that in writing" withstands the

test of time.   Following an employment relationship gone wrong,

David Guldseth, MD, brought a seven-count complaint against his

former employer, Family Medicine Associates LLC ("FMA"), and one

of its members, Gregory Bazylewicz, MD (together with FMA, the

"FMA Defendants").    The district court granted the FMA Defendants'

motion for summary judgment on all seven counts.        On appeal, Dr.

Guldseth challenges that ruling on six counts, conceding the

futility of one.     After careful review, we affirm.

                           WHAT LED US HERE

                           A Perfect Match

          In the spring of 2012, Dr. Guldseth was a licensed

physician in Tennessee looking for a new job to relocate his family

to either the East Coast or California.      A recruiter connected him

with FMA located in Manchester, Massachusetts and Dr. Bazylewicz,

a physician and FMA partner.1     Dr. Bazylewicz was in the market

for a new doctor to take over his practice, as he hoped to retire

in the near future.     So Dr. Bazylewicz reached out via email to




     1FMA's operating agreement refers to its owners as "members,"
but the district court and the briefs use the term "partner" to
refer to ownership.


                                - 2 -
Dr. Guldseth to inquire about his interest in taking over the

practice at FMA.

            In May, the two doctors spoke over the phone about the

opportunity. Dr. Guldseth claims that during this call, very clear

promises were made to him by Dr. Bazylewicz about what would be

included in the deal.          If he joined the practice, Dr. Guldseth

would    take   over    Dr.    Bazylewicz's     practice         as   well   as   his

partnership     interest      after    eighteen        months,    Dr.     Bazylewicz

supposedly said.        Dr. Guldseth also claims that Dr. Bazylewicz

told him that in addition to the money he would make from seeing

patients, his compensation would include income from a lab that

FMA     owned   and    the    rental   income     on     the     office   building.

Unfortunately for Dr. Guldseth, this conversation was not recorded

or transcribed.        After these positive conversations and an in-

person visit, FMA sent Dr. Guldseth a written offer of employment

in July of 2012.

            The employment offer from FMA laid out the key terms of

Dr. Guldseth's prospective employment -- but (and this is the brass

ring) it did not mention partnership at all.                   A few weeks after

receiving the offer document, Dr. Guldseth signed and returned it.

FMA then sent Dr. Guldseth a detailed, formal draft employment

agreement (the "Employment Agreement") spelling out the terms of

the relationship.        Dr. Guldseth reviewed the agreement without

seeking advice from legal counsel.              After assessing the written


                                       - 3 -
proposal, Dr. Guldseth contacted FMA's administrator, Elizabeth

Hill, and posed several detailed questions about specific aspects

of the agreement.   He also requested a few changes to the document,

some of which were granted.   A revised document with those changes

was sent to Dr. Guldseth, and he finalized it with his John Hancock

and sent it back to FMA.

           The Employment Agreement laid out how Dr. Guldseth would

be compensated for his services at FMA.      It stipulated that for

the first six months of employment, Dr. Guldseth would be paid

$10,000 biweekly.    For the next twelve months after that, Dr.

Guldseth would receive 60 percent of his team's Annualized Net MD

Income.2   Following eighteen months of employment, Dr. Guldseth

would be paid 100 percent of that same Annualized Net MD Income.

The agreement further stated that either party could terminate the

employment relationship without cause with ninety days' written

notice.    Significant to this dispute, the Employment Agreement

contained an integration clause that covered any prior agreements,

understandings, and representations, whether oral or written.   And

much like the employment offer letter, the Employment Agreement

made no mention of a partnership interest.


     2 Annualized Net MD Income is defined in the agreement as "all
income received from services rendered by [Dr. Guldseth's] team
less all overhead and expenses attributable to the team."       Dr.
Guldseth's team is defined as including Dr. Guldseth, "a nurse
practitioner, a physician's assistant or any other member of [Dr.
Guldseth's] team."


                                - 4 -
             To be sure, there was some pre-agreement-signing chatter

in the emails about Dr. Guldseth maybe becoming a partner.              In an

email to Dr. Guldseth, Dr. Bazylewicz described the position as "a

tremendous opportunity to eventually be a partner in the group."

In a later email about vacation time, Hill also mentioned that

things would be negotiable "once you are a[n] owner."                  And in

another email, Dr. Guldseth asked what the difference was between

his eventual compensation as an owner and the 100 percent of

Annualized Net MD Income compensation for months eighteen through

twenty-four -- though Dr. Guldseth's email seems to suggest that

he thought he would become an owner at twenty-four months.             Hill's

email in response didn't answer the question, but Dr. Guldseth

claims that two days later at an in-person meeting, Dr. Bazylewicz

and   Hill   assured   him   that   Dr.     Bazylewicz's   "practice    would

transfer" to Dr. Guldseth after eighteen months.

             Nonetheless,    Dr. Guldseth signed the agreement           that

contained no such promise of partnership (we repeat, without the

advice of counsel).     After relocating his family to the Bay State,

Dr. Guldseth started working at FMA in October of 2012.            With an

eye towards retirement, Dr. Bazylewicz continued with the group

until some time in late 2012 or early 2013.

               Expectation Versus Reality:        The Breakup

             Over time, Dr. Guldseth came to believe he was not being

paid what he was due.       In May of 2014, Dr. Guldseth contacted Hill


                                    - 5 -
to inquire, chiefly, about when he would obtain Dr. Bazylewicz's

partnership interest.   That same day, another FMA partner, Dr.

Steven Barrett (who had apparently been forwarded the email by

Hill), responded to Dr. Guldseth by disputing his characterization

of the employment arrangement.     It was not his understanding, Dr.

Barrett contended, that Dr. Guldseth had ever been offered any

partnership interest in FMA.     After this exchange, a simmering

misunderstanding lingered between Dr. Guldseth and FMA, which

eventually came to a head.   In June 2014, FMA sent Dr. Guldseth a

letter terminating his Employment Agreement effective October 28,

2014 (the end of his two-year term of employment).       The letter

gave no reason for Dr. Guldseth's termination.      Days later, Dr.

Guldseth sat down with the partners of FMA and gave them a

presentation about the deal he believed he had struck with Dr.

Bazylewicz.   It didn't change FMA's position.

          About a week before his departure from FMA, Dr. Guldseth

received a letter from Hill (we'll call it the "Additional Payment

Agreement") stating that he would receive his final paycheck on

October 28, 2014, and that his accounts receivable for services

already performed would be paid out to him within ninety days.

But as Dr. Guldseth tells it, he was not paid all the accounts

receivable that were due to him.    He also asserts that he was not

paid the full 60 percent of his team's Annualized Net MD Income

for months seven through eighteen.


                               - 6 -
                             This Lawsuit

           Nearly three years after he was let go, Dr. Guldseth

filed suit against the FMA Defendants alleging breach of contract,

breach of the implied covenant of good faith and fair dealing,

fraud, unjust enrichment/quantum meruit, promissory estoppel, and

nonpayment of wages, and sought an accounting (which is not subject

to this appeal).3     Eventually, the FMA Defendants filed a motion

for summary judgment on all counts, which the district court

granted.   Dr. Guldseth appealed, reprising here the arguments he

made below.

                               OUR LENS

           We review the district court's grant of summary judgment

de novo.      Brader v. Biogen, 983 F.3d 39, 53 (1st Cir. 2020).

Summary judgment should be granted when there is no genuine issue

of any material fact and the moving party is entitled to judgment

as a matter of law.    Id.; see also Fed. R. Civ. P. 56(a).   When we

look at the evidence, all reasonable inferences are drawn in favor

of Dr. Guldseth.    Tutor Perini Corp. v. Banc of America Sec. LLC,

842 F.3d 71, 84 (1st Cir. 2016).    But he is not permitted to rely



     3 In his brief, Dr. Guldseth does not break out how each claim
specifically ties to each of the defendants, and in particular,
does not explain what contracts were entered into specifically by
Dr. Bazylewicz and how he personally breached them. Because he
does not make these separate arguments on appeal, we deem them
waived. Rodríguez v. Mun. of San Juan, 659 F.3d 168, 175 (1st
Cir. 2011).


                                - 7 -
on "conclusory allegations, improbable inferences, and unsupported

speculation."   Theidon v. Harvard Univ., 948 F.3d 477, 496 (1st

Cir. 2020) (quoting Coll v. PB Diagnostic Sys., 50 F.3d 1115, 1121

(1st Cir. 1995)).    As we've said before, summary judgment is "the

put up or shut up moment in litigation."        Jakobiec v. Merrill Lynch

Life Ins. Co., 711 F.3d 217, 226 (1st Cir. 2013) (quoting Goodman

v. Nat'l Sec. Agency, Inc., 621 F.3d 651, 654 (7th Cir. 2010)).

If the moving party meets their initial burden of showing there's

no genuine factual issue for trial, the non-moving party must come

armed with some evidence to show that a reasonable jury could find

for them, id., lest their claims get caught in the summary-judgment

scythe, Theidon, 948 F.3d at 494.

                                   OUR TAKE

                           Breach of Contract

           Dr. Guldseth first claims that he entered into three

separate contracts with FMA, all three of which FMA breached.            The

first   agreement   he   alleges    was   breached   is   the   "Partnership

Transfer Agreement."      That agreement isn't your typical ink-on-

paper contract, but rather an oral one:           He says Dr. Bazylewicz

agreed to transfer his partnership interest if Dr. Guldseth agreed

to work at FMA for eighteen months.           The second agreement is the

written one, the Employment Agreement, which set out the terms of

Dr. Guldseth's employment.         Dr. Guldseth says this agreement was

breached when FMA failed to pay him 60 percent of his team's


                                    - 8 -
Annualized Net MD Income during months seven through eighteen of

his employment.     Finally, he argues          that the     FMA Defendants

breached the "Additional Payment Agreement" -- where he was told

in a letter that he would be paid for the accounts receivable for

services performed by his team prior to his 2014 departure within

ninety days (less a 6-percent collection fee).

          As we take a look at each of those agreements, we keep

in mind that to make out a breach-of-contract claim, Dr. Guldseth

must show that (1) there was an agreement between him and FMA, (2)

he was "ready, willing, and able" to perform his end of the

contract, (3) FMA committed a breach of the contract, and (4) he

suffered harm as a result.    See River Farm Realty Tr. v. Farm Fam.

Cas. Ins. Co., 943 F.3d 27, 41 (1st Cir. 2019); Bulwer v. Mount

Auburn Hosp., 46 N.E.3d 24, 39 (Mass. 2016).

                The Partnership Transfer Agreement

          Dr.   Guldseth   says   the     FMA   Defendants    breached   the

Partnership Transfer Agreement by not coughing up the partnership

interest he was owed.      According to Dr. Guldseth, the deal was

that he would work for FMA for eighteen months and, for months

seven through eighteen, he would take just 60 percent of his team's

Annualized Net MD Income.     That twelve-month stint at a reduced

rate, he says, was his buy-out of Dr. Bazylewicz's piece of the

practice, which the FMA Defendants had to hand over at the end of

the eighteen-month period.    Though the district court noted that


                                  - 9 -
"a factfinder could find that Drs. Guldseth and Bazylewicz formed

an oral contract," it nonetheless found that Dr. Guldseth's breach-

of-contract claim failed because the Employment Agreement, through

its   integration   clause,   superseded    the   Partnership   Transfer

Agreement.4

           Whether the Partnership Transfer Agreement survived the

subsequent signing of the Employment Agreement depends on whether

the Employment Agreement was a complete integration of the parties'

agreement regarding Dr. Guldseth's employment.         See Chambers v.

Gold Medal Bakery, Inc., 982 N.E.2d 1190, 1196 (Mass. App. Ct.

2013). By fully integrated, we mean "a statement which the parties

have adopted as a complete and exclusive expression of their

agreement."     Id. (quoting Starr v. Fordham, 648 N.E.2d 1261, 1268

n.8 (Mass. 1995)).     Compare that to an only partially integrated

agreement, which means the agreement "is intended as a final

expression of one or more terms, but not as the complete and

exclusive expression of all terms to which the parties agreed."

Id. The degree of integration in turn dictates the degree to which

earlier agreements are discharged by the later-formed agreement.

See id.       Whether an agreement is fully integrated is, under

Massachusetts law, an issue of fact.       Realty Fin. Holdings, LLC v.



      4The integration clause stated that the Employment Agreement
"supersede[d] any and all prior agreements, understandings and
representations, whether oral or written."


                                - 10 -
KS Shiraz Manager, LLC, 18 N.E.3d 350, 355 (Mass. App. Ct. 2014).

So when there is a genuine dispute of material fact concerning the

integration of the agreement, summary judgment cannot be granted.

See Rivera-Rivera v. Medina & Medina, Inc., 898 F.3d 77, 87 (1st

Cir.    2018)   (courts       resolving     summary-judgment       motions        cannot

resolve disputes of fact but rather must leave those to the trier

of fact); see also Green v. Harvard Vanguard Med. Assocs., Inc.,

944    N.E.2d   184,    192     (Mass.    App.    Ct.   2011)    (stating    as    much

concerning an integrated agreement under Massachusetts' summary-

judgment standard).

            A contract's integration clause (sometimes also called

a zipper clause or merger clause) is a good hint that the parties

intended it to be fully integrated -- but Massachusetts courts

have    consistently       said     that     integration        clauses     are    "not

dispositive."          Realty    Fin.    Holdings,      18   N.E.3d   at    355;     see

Chambers, 982 N.E.2d at 1196; Green, 944 N.E.2d at 191 ("[E]ven

apparently      straightforward            contractual       language       asserting

integration will not always compel a conclusion that a writing

reflects a complete and integrated agreement.").                   The integration

clause could bear less weight when, for example, the agreement is

boilerplate or the parties were mismatched in negotiating power.

Realty Fin. Holdings, 18 N.E.3d at 356 (collecting cases).                           And

it's possible an integration clause may not "discharge[] a prior




                                         - 11 -
agreement on an entirely unrelated topic."        Chambers, 982 N.E.2d

at 1197.

           Yet   here,   the   Partnership    Transfer     Agreement   and

Employment Agreement did cover the same topic.           According to Dr.

Guldseth, the gist of the Partnership Transfer Agreement was that

if he came to work at FMA for eighteen months, then he'd get Dr.

Bazylewicz's chunk of the practice.      But the Employment Agreement

specifically covered the terms and compensation of Dr. Guldseth's

employment at FMA -- and even went so far as to cover the terms of

employment (not partnership) and compensation for six months after

his claimed eighteen-month milestone.        Nowhere in that agreement

did it mention any transfer of a partnership interest, whether

after eighteen months or some other period.               The Employment

Agreement also stipulated that Dr. Guldseth agreed to accept the

compensation figures in the agreement "as full compensation for

services rendered pursuant to this Employment Agreement."          Not to

mention the fact that the agreement expressly provided that Dr.

Guldseth's "employment" -- again, not partnership -- "w[ould]

automatically be renewed for successive one year terms . . . until

terminated in accordance with th[e Employment] Agreement."         And it

gave either party the option to terminate the agreement on ninety

days' notice, without cause, leaving Dr. Guldseth to collect only

the compensation owed to him under the Employment Agreement when

the two parted ways.     See Realty Fin. Holdings, 18 N.E.3d at 356


                                - 12 -
(finding   an    agreement   integrated   where   the   final   agreement

"specifically addressed" the topic later litigated).

           The history of the negotiations here further reveals

that the Employment Agreement was (as it said it was) integrated.

The agreement was neither brief nor boilerplate.          See Antonellis

v. Northgate Constr. Corp., 291 N.E.2d 626, 628 (Mass. 1973)

(brevity of the agreement suggested non-integration); Wang Labs.,

Inc. v. Docktor Pet Ctrs., Inc., 422 N.E.2d 805, 808 (Mass. App.

Ct. 1981) (standard form contracts may not readily allow for the

insertion of special agreements, which "may have significance" to

the integration question).      And it was drawn up and negotiated at

arm's length between two sophisticated parties.         See Chambers, 982

N.E.2d at 1197 (when contracts are "negotiated at arm's length

between sophisticated parties," it helps give the integration

clause more force); see also Realty Fin. Holdings, 18 N.E.3d at

357 (unequal bargaining power and sophistication might give the

integration clause less force); Green, 944 N.E.2d at 187–88, 192

(finding material issue of fact as to integration in agreement

between medical secretary with an associate's degree and his

employer).5     Dr. Guldseth is well educated (holding a doctorate).



     5 Dr. Guldseth faults the district court for "inventing a new
standard" of the "sophisticated individual."      But nothing the
district court said broke new ground -- it came directly from
precedent from the Massachusetts Appeals Court. See Chambers, 982
N.E.2d at 1197.


                                 - 13 -
Throughout          the   negotiation     process,       Dr.    Guldseth   carefully

reviewed the Employment Agreement (albeit without a lawyer) and

asked questions, demonstrating he was a sophisticated individual

and "evidenc[ing] a capacity to review the contract cautiously and

with an eye towards protecting his interests."                       Cf. Turner v.

Johnson & Johnson, 809 F.2d 90, 97 (1st Cir. 1986) (where a

contract is "fully negotiated and voluntarily signed," a plaintiff

cannot introduce evidence of a prior oral agreement "inconsistent

with       a   contract     provision      that    specifically     addressed     the

particular point at issue").

               The district court did not err in finding that the

Employment Agreement's integration clause superseded the prior

oral Partnership Transfer Agreement.6                  And Dr. Guldseth makes no

argument       on    appeal   that   he    has     a   viable   claim   against   Dr.

Bazylewicz individually for breach of any agreement to transfer

his partnership interest to Dr. Guldseth.                        So any breach-of-

contract claim on that agreement fails.




       Had the contract contained an ambiguity, the integration
       6

clause, as Dr. Guldseth suggests, would not bar the introduction
of extrinsic evidence to explain the meaning of the ambiguous
contract terms. See Kobayashi v. Orion Ventures, Inc., 678 N.E.2d
180, 184 (Mass. App. Ct. 1997). But Dr. Guldseth does not point
to any provision of the contract he deems ambiguous, and in our de
novo review, we see none. See Weiss v. DHL Exp., Inc., 718 F.3d
39, 44 (1st Cir. 2013) ("Interpretation of a contract is ordinarily
a question of law for the court.").


                                          - 14 -
    The Employment Agreement and Additional Payment Agreement

          Next, Dr. Guldseth argues that the Employment Agreement

and Additional Payment Agreement (which is a reference to an

October 20, 2014 letter regarding his remaining payments prior to

termination) were breached by failing to pay him "the amounts owed"

under both agreements.

          Problem is that to show a breach of contract, Dr.

Guldseth had to show (among other things) that there was a breach

by FMA -- that it didn't do something it agreed to.           See River

Farm Realty Tr., 943 F.3d at 41.      Yet aside from his conclusory

deposition testimony, Dr. Guldseth presented no evidence below

that FMA didn't pay him what he was owed (his claimed breach).7

See Brader, 983 F.3d at 53 (to defeat a motion for summary

judgment, a "nonmovant cannot rely on conclusory allegations,

improbable   inferences,   and   unsupported   speculation"   (internal

quotation omitted)).

          Deflecting his lack of evidentiary support, Dr. Guldseth

points the finger at FMA for withholding "critical documents during

discovery." But that argument has no teeth.      What the record makes

clear is that Dr. Guldseth served overbroad discovery requests,


     7Dr. Guldseth thought that because revenue in 2012 was higher
than the numbers Dr. Bazylewicz gave him for the 2011 revenue,
that meant his income should've been correspondingly higher. But
as the district court identified, Dr. Guldseth's compensation was
based on revenue minus expenses, not just revenue.        And Dr.
Guldseth produced no evidence regarding expenses.


                                 - 15 -
the FMA Defendants objected, and he did not make any effort to

narrow his requests or meet and confer with the FMA Defendants to

obtain information he says he needed to prove his claims, nor did

he a file a motion to compel.8           Dr. Guldseth cannot get his

evidentiary arrears in the green by blaming others -- he failed to

appropriately request the discovery materials he needed to survive

the summary-judgment scythe and faced the consequences.

   Breach of the Implied Covenant of Good Faith & Fair Dealing

          Dr. Guldseth's next claim is that the FMA Defendants

breached the implied covenant of good faith and fair dealing in

each of the three agreements.

          That covenant of good faith and fair dealing between the

parties is implied in all agreements under the Commonwealth's laws.

Harrison v. NetCentric Corp., 744 N.E.2d 622, 629 (Mass. 2001).

The covenant provides "that neither party shall do anything [that]

will have the effect of destroying or injuring the right of the

other party to receive the fruits of the contract."        Druker v.

Roland Wm. Jutras Assocs., 348 N.E.2d 763, 765          (Mass. 1976)



     8 Nor did he move, as he could have, under Rule 56(d) for an
order giving him some time to get the records he needed after the
FMA Defendants filed their summary-judgment motion. See Fed. R.
Civ. P. 56(d) ("If a nonmovant shows by affidavit or declaration
that, for specified reasons, it cannot present facts essential to
justify its opposition, the court may: (1) defer considering the
motion or deny it; (2) allow time to obtain affidavits or
declarations or to take discovery; or (3) issue any other
appropriate order.").


                                - 16 -
(quoting Uproar Co. v. Nat'l Broadcasting Co., 81 F.2d 373, 377

(1st Cir. 1936)).     The aim "is to ensure that neither party

interferes with the ability of the other to enjoy the fruits of

the contract, and that, when performing the obligations of the

contract, the parties remain faithful to the intended and agreed

expectations of the contract."       Eigerman v. Putnam Invs., Inc.,

877 N.E.2d 1258, 1264 (Mass. 2007) (internal citation omitted)

(quoting Uno Rests., Inc. v. Bos. Kenmore Realty Corp., 805 N.E.2d

957, 964 (Mass. 2004)).    To show a breach of the implied covenant,

one party has to show that the other violated her "reasonable

expectations . . . concerning the obligations of the contract."

477 Harrison Ave., LLC v. JACE Bos., LLC, 134 N.E.3d 91, 101 (Mass.

2019).

           Because   the   implied    covenant   is   all   about    the

expectations concerning the obligations actually in the contract,

the scope of the covenant is only as broad as the contract that

governs the particular relationship. Eigerman, 877 N.E.2d at 1264.

The covenant does not supply terms that the parties were free to

negotiate but failed to include.      Id.   Nor does it create rights

and duties not otherwise provided for in the contract.         Id.    In

other words, the covenant cannot create rights and duties that are

not already present in the existing contractual relationship.        Id.

at 1265.   And as a result, the covenant governs only conduct of

parties that have actually entered into a contract -- without a


                               - 17 -
contract, there is no covenant to be breached.            Mass. Eye & Ear

Infirmary v. QLT Phototherapeutics, Inc., 412 F.3d 215, 230 (1st

Cir. 2005).

           With all that in mind, we can make quick work of Dr.

Guldseth's implied-covenant claims.

           First, there can be no breach of the implied covenant in

the Partnership Transfer Agreement because it was superseded by

the Employment Agreement.            See id.   (no contract, no implied

covenant to be breached).9

           Second, although not a beacon of clarity, we understand

Dr. Guldseth's brief to claim that the implied covenants in the

Employment Agreement and the Additional Payment Agreement were

breached when the FMA Defendants didn't reimburse him all the

greenbacks he was owed for his services.             But as we've already

discussed, since Dr. Guldseth (through his own fault) came empty-

handed of evidence supporting that allegation by the time the put-

up-or-shut-up moment of summary judgment came, his claim couldn't

survive.   See Jakobiec, 711 F.3d at 226.

           And   third,   to   the    extent   Dr.   Guldseth   claims   the

Employment Agreement's implied covenant was breached because the



     9 Dr. Guldseth develops no argument as to how a jury could
find that the covenant of good faith and fair dealing in the
Partnership Transfer Agreement was breached prior to the
integration of his agreements with FMA through his signing of the
Employment Agreement.


                                 - 18 -
FMA Defendants didn't make him a partner, that claim fails, too.

The implied covenant isn't a prophylactic for contractor's remorse

-- the covenant doesn't inject terms the parties could've included

but chose not to. Eigerman, 877 N.E.2d at 1264. And the Employment

Agreement says nothing about any transfer of a partnership interest

to Dr. Guldseth after eighteen months' employment.                     Indeed, it

explicitly     gives   FMA    the   option    to    terminate   Dr.    Guldseth's

employment without cause at any point in the first twenty-four

months of the relationship, which it did.                 See id. at 1264–65 (a

plaintiff cannot reasonably understand or expect the obligations

to be contrary to what the contract provides).

                                      Fraud

           Chugging along, Dr. Guldseth believes he was defrauded

because   he   received      assurances      from   Dr.   Bazylewicz    that   the

practice would be transferred after eighteen months (which never

happened), he was paid less than he was entitled, and -- to add

insult to injury -- he was fired.                   He also claims that Dr.

Bazylewicz told him that his compensation would include a share of

the rental income, which turned out not to be the case. He contends

that the district court erroneously relied on the integration




                                     - 19 -
clause and ignored these representations "even though there was

fraud in the inducement."10

                  To establish a claim of common-law fraud (the claim made

in     his    complaint),        Dr.   Guldseth       must    show   (1)    a     false

representation by FMA, (2) that is related to a matter of material

fact,       (3)    that   FMA   knew   was   false,    (4)    that   FMA   made    this

representation with the purpose of inducing action by Dr. Guldseth,

and (5) that Dr. Guldseth relied on this false representation as

true and acted upon it to his detriment.                     See Balles v. Babcock

Power Inc., 70 N.E.3d 905, 913 (Mass. 2017).                   As the SJC has made

clear, "[a]n integration clause in a contract does not insulate

automatically a party from liability where he induced another

person to enter into a contract by misrepresentation."                     Starr, 648

N.E.2d at 1268.           But it's also added (quoting us) that "if the

contract was fully negotiated and voluntarily signed, plaintiffs

may not raise as fraudulent any prior oral assertion inconsistent

with    a     contract      provision     that    specifically       addressed     the

particular point at issue."             Id. (cleaned up) (quoting Turner, 809

F.2d at 97).          Any reliance on an understanding inconsistent with

the written terms of the agreement is unreasonable as a matter of

law.    See Masingill v. EMC Corp., 870 N.E.2d 81, 89 (Mass. 2007)



       The complaint does not make any allegation of fraud in the
       10

inducement -- only common-law fraud, which is what Dr. Guldseth's
brief on appeal focuses on.


                                         - 20 -
(calling this "a rule of long standing"); HSBC Realty Credit Corp.

(USA)    v.    O'Neill,   745   F.3d    564,    571   (1st   Cir.   2014).   Put

differently, a written agreement made from an arm's-length deal

can't be undone just because one party later claims she thought

the deal was something other than what the signed contract reduced

to ink.       McCartin v. Westlake, 630 N.E.2d 283, 289 (Mass. App. Ct.

1994).        Courts and juries won't "rewrite a              fully negotiated

contractual agreement that so precisely sets out the rights and

obligations of two sophisticated parties."              HSBC Realty, 745 F.3d

at 572 (quoting Turner, 809 F.2d at 97).                     Instead, as we've

cautioned before, "a knowledgeable buyer should not sign a contract

that conflicts with his or her understanding of the agreement."

Turner, 809 F.2d at 97-98.

               Dr. Guldseth would have done well to heed that warning

here, and his decision not to do so dooms his fraud claims.                  Dr.

Guldseth may well have been promised a share of the partnership

after eighteen months' labor at FMA. But the Employment Agreement,

which superseded the Partnership Transfer Agreement, should've

alerted him that something was off here.                     As we've detailed

already, the Employment Agreement provided that Dr. Guldseth's

initial term of employment (not partnership) ran for twenty-four

months -- making nose-to-face plain that Dr. Guldseth would still




                                       - 21 -
be an employee, not a partner, after eighteen months' employment.11

If that's not enough, the Employment Agreement permitted Dr.

Guldseth to be terminated at any point in the first two years, and

it laid out in detail the compensation he would receive over that

period.       Which all flies right in the face of Dr. Guldseth's

expectation that he would've gotten the partnership nod at eighteen

months       --   meaning   he   couldn't     reasonably   rely   on   any

representations to the contrary.            See Masingill, 870 N.E.2d at

89.12

              His fraud claim based on the supposedly missing revenue

streams in his compensation calculations suffers a similar fate.

Dr. Guldseth claims that Dr. Bazylewicz and Hill told him that the

revenue used to calculate his compensation after month six of

employment included certain rental incomes.           But the Employment

Agreement makes clear that the relevant revenue included only money




        The email exchanges further reflect that Dr. Guldseth
        11

understood the Employment Agreement's timeline. He sent an email
during the contract negotiations to Hill asking her what the
difference was between the compensation for months eighteen
through twenty-four listed in the contract and what he would get
when he "bec[a]m[e] an owner at 24 months." That question came in
response to an email from Hill giving him his proposed schedule,
which would be effective "until [he] bec[a]me an owner in 2 years."
       To be clear, we need not (and do not) decide whether Dr.
        12

Guldseth could have reasonably relied on a promise of receiving a
partnership share at some point in the future.    We decide only
that he could not have reasonably relied on the promise he claims
here -- that he would become a partner after eighteen months'
employment with FMA.


                                   - 22 -
"collected by FMA that is attributed to professional services

rendered   by    the    Doctor,   a   nurse    practitioner,    a    physician's

assistant or any other member of the Doctor's team" -- not any

real-estate income.         So he could not reasonably rely on any

representations to the contrary.

                            Promissory Estoppel

           For the same reason his fraud claim on the transfer of

the partnership fails, Dr. Guldseth's promissory-estoppel claim

fails, too.      As with the fraud claim, Dr. Guldseth has to show

(among other things) that his reliance on the promise of Dr.

Bazylewicz's partnership share after eighteen months' work was

reasonable.      See Sullivan v. Chief Justice for Admin. & Mgmt. of

the Trial Ct., 858 N.E.2d 699, 711-12 (Mass. 2006) (listing the

three elements of a promissory-estoppel claim and noting the

plaintiff has a "heavy burden" in showing them).                     But that he

cannot   do.      The   Employment     Agreement    details    Dr.    Guldseth's

compensation for his work at FMA, stipulates that he will accept

that compensation as his sole compensation for work performed,

provides that he could be terminated for any reason before twenty-

four   months'    employment,     expressly     says   the    employment    (not

partnership) would be renewed after that twenty-four-month period,

and tells him not to rely on prior oral representations.                     The

written Employment Agreement explicitly conflicted with the idea

that he'd be a partner at eighteen months -- and "[e]xplicit


                                      - 23 -
conflict engenders doubt," which causes a reasonable person to

investigate further, not to "gamble with the law of the excluded

middle."    Trifiro v. N.Y. Life Ins. Co., 845 F.2d 30, 33-34 (1st

Cir.    1988);   see   Coll,   50    F.3d   at    1124   (an    employee      cannot

reasonably rely on a pre-employment oral promise where the later-

inked employment agreement was at odds with that promise, and thus

no promissory-estoppel claim lies).

                   Unjust Enrichment/Quantum Meruit

            Moving along, Dr. Guldseth urges that the district court

was wrong on his unjust-enrichment (a/k/a quantum meruit) claim13

where it found that the Employment Agreement foreclosed his claims.

He flags all his testimony about the representations Dr. Bazylewicz

and Hill made about his partnership plan.                Without rehashing the

past, we'll cut to the chase and say we agree that summary judgment

was appropriate on this claim.

            To   establish     a    claim   for   quantum      meruit    or   unjust

enrichment, Dr. Guldseth is required to demonstrate:                    (1) that he

"conferred a measurable benefit upon" the FMA Defendants; (2) that

he "reasonably expected compensation from" them; and (3) that the

FMA Defendants "accepted the benefit with the knowledge, actual or

chargeable, of [his] reasonable expectation."                  Finard & Co., LLC



        These are two ways of describing the same theory of
       13

recovery, as we've said before. Santangelo v. N.Y. Life Ins. Co.,
785 F.3d 65, 73 (1st Cir. 2015).


                                      - 24 -
v. Sitt Asset Mgmt., 945 N.E.2d 404, 407-08 (Mass. App. Ct. 2011).

Whether or not receipt of a benefit is unjust turns on the

reasonable expectations of the parties.      Metro Life Ins. Co. v.

Cotter, 984 N.E.2d 835, 850 (Mass. 2013).

          But here's the thing:     A plaintiff is not entitled to

recovery on an unjust-enrichment or quantum-meruit theory where

there is a valid contract that covers the same subject matter and

defines the obligations of the parties.     Bos. Med. Ctr. Corp. v.

Sec'y of Exec. Off. of Health & Hum. Servs., 974 N.E.2d 1114, 1132

(Mass. 2012) (citing York v. Zurich Scudder Invs., Inc., 849 N.E.2d

892, 901 (Mass. App. Ct. 2006)); Zarum v. Brass Mill Materials

Corp., 134 N.E.2d 141, 143 (Mass. 1956); see also Cotter, 984

N.E.2d at 849 (noting that there could be a claim where one party

to the contract demands performance not due under the contract).

Instead, "[a] valid contract defines the obligations of the parties

as to the matters within its scope, displacing to that extent any

inquiry   into   unjust   enrichment."    Restatement   (Third)   of

Restitution and Unjust Enrichment § 2 (2011); see Shaulis v.

Nordstrom, Inc., 865 F.3d 1, 16 (1st Cir. 2017) ("Massachusetts

law does not permit litigants to override an express contract by

arguing unjust enrichment." (cleaned up)).

          On appeal, Dr. Guldseth regurgitates his prior argument

that the Employment Agreement was breached by not completing

transfer of the practice to him, thereby leading to him working


                               - 25 -
for less than he expected.          Yet the Employment Agreement clearly

delineated the obligations of Dr. Guldseth (that he'd work at FMA)

and the FMA Defendants (that FMA would pay him as specified in the

contract).      So we agree with the district court that because the

Employment Agreement (which was comprehensive, carefully drafted,

and    thoroughly    negotiated)     was      clear   on   its       face   as   to   the

obligations of each party -- which did not include any agreement

to transfer any piece of the FMA partnership to Dr. Guldseth after

eighteen months' work -- there can be no quantum-meruit or unjust-

enrichment claim.         See Zarum, 134 N.E.2d at 143 (no quantum-meruit

claim where a "carefully drawn" agreement "specifically cover[ing]

the subject matter" at issue didn't include the relief sought by

the plaintiff); York, 849 N.E.2d at 901 (no quantum-meruit claim

where    there      was     an   agreement       governing       the        plaintiff's

employment).

                             Non-Payment of Wages

              Finally,     Dr.   Guldseth      asserts     a     claim      under     the

Massachusetts Wage Act for underpaid wages.                    See Mass. Gen. Laws

ch. 149, § 148.       He premises that claim (as he puts it) "on the

same    set   of   operative     facts   as    his    claim     of    breach     of   the

Employment Agreement and Additional Payment Agreement."                          And he

again complains that the FMA Defendants did not give him all of

the relevant legal records he needed to prove his claim.                         For the

same reasons that we affirmed summary judgment as to the contract


                                     - 26 -
claims based on the underpaid wages, we affirm summary judgment on

this claim, too.    Dr. Guldseth simply did not produce record

evidence (aside from his unsupported speculation) that he was

underpaid, and doing so was his burden to carry.   See Ellicott v.

Am. Cap. Energy, Inc., 906 F.3d 164, 169 (1st Cir. 2018).

                        ZIPPING THINGS UP

          For all these reasons, the judgment is affirmed.     The

parties shall bear their own costs.




                             - 27 -